MCCARTHY, J.
It seems to me clear that the want of jurisdiction in this case appears on the face of the complaint. Before the plaintiff can claim any money judgment, he must apply to a court of equity, as appears by the demand of the complaint for judgment, to wit: “First. That the alleged assignment aforesaid be de*557dared fraudulent and void and of no effect, and that the same be set aside.” The court has no power to grant such relief, and the order to discontinue without costs was properly allowed. Order is therefore affirmed, with costs.